IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION

THE UNITED STATES OF AMERICA,
Plaintiff,
4:18CR260

V .

TREVOR AINES,

t nj ~»!

-._/-_/~_/~_/~_/~_'~_/~_,,-.’

Defendant.

O R D E R

 

Counsel in the above~captioned case have advised the Court
that all pretrial motions have been complied with and/or that all
matters raised. in the parties’ motions have been resolved. by
agreement. Therefore, a hearing in this case is deemed

unnecessary. All motions are dismissed.

SO ORDERED, this£:gj%` day cf January, 2019.

(?%UJ/N\EL pen

UNITED STATES MAGISTRATE UDGE
SOUTHERN DISTRICT OF GEOR IA

